Citation Nr: 1401455	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-33 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1959 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for pneumonia (also claimed as shortness of breath and scarring of lungs).  

Although the RO characterized the Veteran's claim as service connection for pneumonia (also claimed as shortness of breath and scarring of lungs), the record clearly reflects that the Veteran is claiming service connection for an asbestos related disease, namely asbestosis, and not service connection for pneumonia.  To better reflect the Veteran's allegations and the evidence of record, the Board has recharacterized the issue on appeal as service connection for an asbestosis, as reflected on the title page. 

In June 2013, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is contained in the electronic records maintained in the Virtual VA system.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos while in service.

2.  The Veteran's currently diagnosed asbestosis is related to his in-service exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for asbestosis were met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126;  38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal with respect to the service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994).   In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

VA treatment records from May 2011 show the Veteran as having a diagnosis of asbestosis, based on CT scans from 2003 and 2008 which revealed symptoms consistent with asbestosis.  As such, the evidence of record demonstrates the existence of a current disorder, satisfying the first requirement for service connection.  

The Veteran's personnel records reflect that he served as a seaman and gunner's mate aboard the USS Ault (DD-698), a destroyer, from March 1960 through January 1963, and the Veteran contends that he was exposed to asbestos during this period.  In a November 2008 statement, the Veteran contended his sleeping quarters were at the front of the ship, and that he slept on the top bunk next to asbestos-wrapped pipes.  At his June 2013 travel board hearing, the Veteran indicated that in 1962, while docked in a shipyard for a frame overhaul, one of his duties was to clean up after the work crew, mopping and sweeping debris after removal of pipes and duct work from the ship.  The Veteran is competent to report such a history, which lies within the realm of his experience.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Moreover, the Board considers the Veteran's statements to be credible as the Veteran's asbestos exposure is consistent with the time, place, and circumstances of his service aboard a Navy vessel.  Furthermore, asbestos was still widely used on Navy ships in the early 1960's.  38 U.S.C.A. § 1154(a).  Accordingly, resolving all reasonable remaining doubt in the Veteran's favor, in-service exposure to asbestos is established.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran also stated at his June 2013 hearing that he worked as a truck driver and a car salesman after service and denied any post-service asbestos exposure.  There is no evidence to the contrary.   

In May 2011, the Veteran received VA treatment for follow-up for asbestosis and COPD.  The VA physician noted that the Veteran worked in the shipyards while in the Navy, and denied any other exposure to asbestos through his lifetime.  The Veteran also remained off of tobacco.  In his discussion of asbestosis, the physician noted that the Veteran's CT scans documented bilateral pleural plaquing consistent with asbestosis which progressed significantly from 2003 to 2008.  He went on further to say that this finding was consistent with the Veteran's reported history of asbestos exposure while in the Navy.  The physician then opined that "this all appears to be a service-related problem upon my review."  It must be noted that the physician assessed COPD and asbestosis separately, and did not include COPD in the above-stated opinion.  The Board gives weight to the VA physician's opinion, which was based on a relevant and factually accurate history as reported by the Veteran, and supported by an analysis the Board finds competent.  

In sum, the only medical nexus opinion of record is positive concerning the Veteran's current asbestosis.  There are no contrary medical opinions of record.   Accordingly, given the May 2011 positive medical opinion from the VA physician, service connection for asbestosis is warranted. 


ORDER


Service connection for asbestosis is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


